Title: To James Madison from Thomas Jefferson, 16 February 1820
From: Jefferson, Thomas
To: Madison, James


                
                    Dear Sir
                    Monticello Feb. 16. 20.
                
                With this letter I commit for you to the mail a bundle of seeds, one parcel of which was sent by you to mr. Randolph for inspection. The other is seakale seed lodged here for you by Genl. Cocke. Have I returned your Vitruvius to you? I am in great tribulation about it? I keep my borrowed books on a particular shelf that they may neither be forgotten nor confounded with my own. It is not on that shelf, nor can I find it. I know that I meant to return it to you on reciept of a copy of it among some books which came to hand from Paris 3. weeks ago: but not recollecting the act of returning I am uneasy & wish to know from you. The finances of the University are in a most painful state. The donation of 1820. is recieved & paid away, and we still owe 15,000 for work already done. In our reports we have always calculated on a punctual payment of the subscriptions, and were they so paid we should be perfectly at ease. But 8000.D. are in arrear on the instalments of 18.19. and that of 11,000 for 20. payable Apr. 1. Little is expected to be recieved. To us, visitors, who stand so engaged on our personal honor that Dr. Cooper’s draught in Apr. or May shall be paid, it is important to give a preference to that draught, and there is no chance of doing it from the general collection. I have notified the Proctor therefore to appropriate to that the instalments of half a dozen by name whose punctuality can be counted on, to wit, the 4. visitors subscribers, mr Divers & Colo. Lindsay. This is our only security for keeping faith and honor with Cooper. My health is as usual: no pain, but low, weak, able to walk little, and venturing to ride little on account of suspicious symptoms in my legs which Dr. Watkins flatters himself will disappear in the spring. I salute you with constant affection & respect.
                
                    Th: Jefferson
                
            